   Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
HAITIAN-AMERICANS UNITED, INC., )
BRAZILIAN WORKER CENTER,                )
CHELSEA COLLABORATIVE, INC.,            )
CENTRO PRESENTE,                        )
GLADYS VEGA, NORIELIZ DEJESUS, )
ROY AVELLANEDA, DIEUFORT                )
FLEURISSAINT, MARTHA FLORES,            )
and JESSICA ARMIJO,                     )
                                        )
                       Plaintiffs,      )
                                        )
       v.                               )             Case No. 20-11421-DPW-BMS-PBS
                                        )
DONALD J. TRUMP, President of the       )
United States in his Official Capacity, )
UNITED STATES DEPARTMENT OF             )
COMMERCE, UNITED STATES                 )
BUREAU OF THE CENSUS, STEVEN            )
DILLINGHAM, Director of the U.S.        )
Census Bureau in his Official Capacity, )
and WILBUR ROSS, Secretary of the       )
Department of Commerce in his Official  )
Capacity,                               )
                                        )
                       Defendants.      )
____________________________________)

    MEMORANDUM IN SUPPORT OF JOINT MOTION TO STAY PROCEEDINGS

       By accompanying Motion, all of the Parties jointly move for an order temporarily staying

the proceedings in this action pending the resolution of the appellate proceedings pending in two

federal court cases: Trump v. New York, No. 20-366, 2020 WL 6109551 (U.S. Oct. 16, 2020) and

San Jose v. Trump, Nos. 20-CV-05167-RRC-LHK-EMC, 20-CV-05169-RRC-LHK-EMC, --- F.

Supp. 3d ---, 2020 WL 6253433, at *51 (N.D. Cal. Oct. 22, 2020) (three-judge court), appeal

filed, No. 20–561 (S. Ct. docketed Oct. 29, 2020). Both the New York and San Jose cases involve

the same defendants and similar claims to those that Plaintiffs assert here. In addition, the

                                                 1
   Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 2 of 9




presiding three-judge courts have granted declaratory and injunctive relief that is essentially

identical to the relief that Plaintiffs seek here. The United States Supreme Court is reviewing the

first of the two orders granting that relief, with oral argument scheduled for November 30, 2020,

and the Defendants have noticed an appeal of the second order to the Supreme Court, and filed

their Jurisdictional Statement with the Court on October 29, 2020. Accordingly, the interests of

judicial economy and the Parties’ interests in the efficient use of their own resources militate in

favor of an order staying these proceedings pending the Supreme Court’s resolution of

Defendants’ appeals.

                                             Background

        On July 21, 2020, President Donald Trump issued a memorandum to the Secretary of

Commerce entitled “Excluding Illegal Aliens from the Apportionment Base Following the 2020

Census” (“the July 21 Memorandum”). 85 Fed. Reg. 44,679 (July 23, 2020). In the July 21

Memorandum, the President stated that it is the “policy of the United States to exclude from the

apportionment base aliens who are not in a lawful immigration status under the Immigration and

Nationality Act . . . to the maximum extent feasible and consistent with the discretion delegated

to the executive branch.” Id., §2 at 44,680. The President also directed the Secretary of

Commerce to “take all appropriate action, consistent with the Constitution and other applicable

law,” “[i]n preparing his report to the President under section 141(b) of title 13, United States

Code” (that is, “[t]he tabulation of total population by States . . . as required for the

apportionment of Representatives in Congress among the several States,” 13 U.S.C. § 141(b))

“to provide information permitting the President, to the extent practicable, to exercise the

President’s discretion to carry out the policy set forth” in the July 21 Memorandum. 85 Fed. Reg.

44,679, § 3 at 44,680.



                                                   2
    Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 3 of 9




         On July 27, 2020, Plaintiffs filed a Complaint in this action challenging the legality of the

July 21 Memorandum on a variety of constitutional and statutory grounds. See ECF No. 1. On

October 21, 2020, Plaintiffs filed their First Amended Complaint, in which they added

allegations concerning (among other things) intrastate and interstate apportionment harms

allegedly caused by the July 21 Memorandum, and leveled causes of action against the

Defendants asserting (1) violation of Sections 706(2)(A)-(D) of the APA; (2) violation of Article

I, § 2, cl. 3 of the Constitution and 13 U.S.C. § 195; (3) violation of Article I, § 2, cl. 3 and the

Fourteenth Amendment, § 2; (4) violation of 13 U.S.C. § 141(b); (5) violation of 2 U.S.C. § 2a,

and (6) violation of the Equal Protection Clause of the Fourteenth Amendment (made applicable

to the federal government via the Due Process Clause of the Fifth Amendment). See ECF No. 35

at ¶¶ 197-297.

         Meanwhile, on September 10, 2020, a three-judge court in the Southern District of New

York issued an opinion and order granting partial summary judgment to the plaintiffs—who, like

the Plaintiffs here, had filed an action challenging the July 21 Memorandum—on their claims

that the Memorandum violates Section 141(b) and Section 2a(a) and thus is ultra vires, issued a

declaratory judgment that the Memorandum is unlawful, and issued a permanent injunction

barring the Defendants (other than President Trump) from implementing the Memorandum in

certain respects. New York v. Trump, 20-CV-5770 (RCW) (PWH) (JMF), --- F. Supp. 3d. ---,

2020 WL 5422959, at *32-36 (S.D.N.Y. Sept. 10, 2020) (per curiam), appeal docketed, Trump v.

New York, No. 20-366 (U.S. Sept. 22, 2020).1 The Defendants appealed the Southern District of




1
 The three-judge court in the New York case also rejected certain of the Defendants’ justiciability arguments. 2020
WL 5422959, at *9-23.

                                                         3
    Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 4 of 9




New York’s order to the Supreme Court per 28 U.S.C. § 1253.2 On October 16, 2020, the

Supreme Court issued an order scheduling oral argument in the New York appeal for November

30, 2020. See Trump v. New York, No. 20-366, 2020 WL 6109551 (U.S. Oct. 16, 2020).

         On October 22, 2020, a three-judge court in the Northern District of California issued an

order granting partial summary judgment to the plaintiffs in another action challenging the July

21 Memorandum. San Jose v. Trump, Nos. 20-CV-05167-RRC-LHK-EMC, 20-CV-05169-RRC-

LHK-EMC, --- F. Supp. 3d ---, 2020 WL 6253433, at *51 (N.D. Cal. Oct. 22, 2020). The San

Jose court granted summary judgment to the plaintiffs not only on their claims that the

Memorandum violates Sections 141(b) and 2a(a), but also on their claims that the Memorandum

violates the Constitution—specifically, Section 2 of Article I and Section 2 of the Fourteenth

Amendment. See id. at *25-49.3 That same day, the San Jose court entered final judgment in

favor of the plaintiffs on those claims, declaring that the July 21 Memorandum is unlawful, and

permanently enjoining the Defendants (other than the President) (a) from including in the

Secretary of Commerce’s report to the President pursuant to Section 141(b) “any ‘information

permitting the President . . . to exercise the President’s discretion to carry out the policy set forth

in section 2’” of the July 21 Memorandum, and (b) requiring the Secretary to include in his

Section 141(b) report “only ‘[t]he tabulation of total population by States under’ Section 141(a)

‘as required for the apportionment of Representatives in Congress among the several States.’”

San Jose v. Trump, 20-cv-05167-LHK-RRC-EMC, ECF No. 102 at 3 (quoting July 21

Memorandum, 85 Fed. Reg. at 44,680 and 13 U.S.C. § 141(b)) (copy attached at Tab 1). On



2
 The Defendants also filed a motion with the three-judge court for a stay of its order pending the appeal, which the
court denied on September 29, 2020. See id.; see also New York v. Trump, 20-CV-5770 (RCW (PWH) (JMF), 2020
WL 5796815 (S.D.N.Y. Sept. 29, 2020).
3
 The three-judge court in the San Jose action also rejected certain of the Defendants’ justiciability arguments. 2020
WL 6253433, at *14-25.

                                                          4
   Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 5 of 9




October 23, 2020, the Defendants noticed an appeal of the San Jose court’s order and final

judgment to the Supreme Court. Id., ECF Nos. 103, 105. On October 29, 2020, Defendants filed

their Jurisdictional Statement in that Supreme Court appeal. See generally Jurisdictional

Statement in Trump v. San Jose, No. 20–561 (S. Ct. Oct. 29, 2020).

                                            Argument

       This Court has broad discretion to stay the proceedings pending before it. See, e.g.,

Clinton v. Jones, 520 U.S. 681, 706 (1997); Rojas v. Demos, Case No. 3:19-cv-10459-MGM,

2020 WL 5100229, at *1 (D. Mass. Aug. 21, 2020). This discretion is “incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248,

254 (1936); see Thakkar v. United States, 389 F. Supp. 3d 160, 171 (D. Mass. 2019). In

appropriate cases, a stay of proceedings acts “as an invaluable tool to conserve party and judicial

resources, and to avoid inconsistent procedural and legal rulings.” Ramos-Martír v. Astra Merck,

Inc., No. 05-2038 (PG), 2005 WL 3088372, at *1 (D.P.R. Nov. 16, 2005).

       In determining whether to issue a stay of proceedings, the Court “must weigh competing

interests and maintain an even balance.” Landis, 299 U.S. at 254-55. In seeking to strike this

balance, courts generally consider (1) how the parties’ interests will be affected by a stay,

including in particular any prejudice to the non-moving party, and (2) the court’s interest in

judicial economy. See, e.g., Alves v. Prospect Mortgage, LLC, 2013 WL 5755465, at *2 (D.

Mass. Oct. 22, 2013). When a stay is requested early in the case, and relatively few judicial and

party resources have been expended, “the Court’s interest in preserving judicial and party

resources should be more prominent.” Ramos-Martír, 2005 WL 3088372, at *1.




                                                 5
   Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 6 of 9




       The application of these factors justifies a stay pending resolution of the issues presented

on appeal of the New York and San Jose cases. First, the Parties here are moving jointly for a

stay, and thus have determined that none of them will suffer prejudice or other adverse effects if

the Court enters the stay as requested. Second, a stay will serve the interests of judicial economy

because many of the legal issues that the Court would be required to address and resolve in the

absence of a stay may be resolved definitively by the Supreme Court. And given the Supreme

Court’s decision to expedite the New York appeal, see Trump v. New York, -- S. Ct. --, 2020 WL

6109551, at *1 (Oct. 16, 2020); Trump v. New York, -- S. Ct. --, 2020 WL 5807817, at *1 (Sept.

30, 2020), the Parties would expect the Court to decide these appeals within the next two

months. See 13 U.S.C. § 141(b) (requiring that the Secretary of Commerce complete the

“tabulation of total population by States” and report it to the President “within 9 months after”

April 1, i.e., before January 1). As the Supreme Court may resolve the issues presented in this

action before the end of the year, and as motion-to-dismiss briefing on Plaintiffs’ First Amended

Complaint likely would not conclude before December, the Parties submit that the interests of

judicial economy and conservation of Party resources militate in favor of a stay. See, e.g.,

Cardoso v. City of Brockton, Civil Action No. 09-10701-DPW, 2012 WL 992096, at *1 (D.

Mass. Mar. 23, 2012) (entering stay of proceedings pending the Supreme Court’s ruling on a

“core issue” in the case before the court); see also Robledo v. Randstad US, L.P., Case No. 17-

cv-01003-BLF, 2017 WL 49344205, at *4-5 (N.D. Cal. Nov. 1, 2017) (granting defendants’

motion for stay in part because the Supreme Court’s decision in a case pending before it “could

be dispositive of whether Plaintiffs’ claims should be litigated or arbitrated”; thus, “granting a

stay would conserve judicial resources that would otherwise be unnecessarily expended”); Afifi

v. Holder, Civil Action No. 11-00460 (BAH), 2011 WL 1373588, at *1 (D.D.C. Sept. 12, 2011)



                                                  6
   Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 7 of 9




(granting plaintiff’s motion to stay where, depending on the outcome of another case pending

before the Supreme Court, “the Court may avoid the need to rule on” certain issues in the case

before it).

                                            Conclusion

        For all of the foregoing reasons, the Parties respectfully request that the Court grant their

Joint Motion and enter an Order staying the proceedings in this action pending the Supreme

Court’s resolution of the New York and San Jose appeals.




                                                  7
   Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 8 of 9




Respectfully submitted,

HAITIAN-AMERICANS UNITED, INC.,                  DONALD J. TRUMP, President of the
BRAZILIAN WORKER CENTER,                         the United States in his Official Capacity,
CHELSEA COLLABORATIVE, INC.,                     UNITED STATES DEPARTMENT OF
CENTRO PRESENTE, GLADYS VEGA,                    COMMERCE, UNITED STATES
NORIELIZ DEJESUS, ROY                            BUREAU OF THE CENSUS, STEVEN
AVELLANEDA, DIEUFORT                             DILLINGHAM, Director of the U.S.
FLEURISSAINT, MARTHA FLORES,                     Census Bureau in his Official Capacity,
and JESSICA ARMIJO                               and WILBUR ROSS, Secretary of the
                                                 Department of Commerce in his Official
                                                 Capacity


By their attorneys,                              By their attorneys,

/s/ Patrick M. Curran, Jr.                       /s/ Elliott M. Davis
Neil V. McKittrick (BBO #551386)                 Jeffrey Bossert Clark
Patrick M. Curran, Jr. (BBO #659322)                      Acting Assistant Attorney General
Anna B. Rao (BBO #703843)                        Alexander K. Haas
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.            Branch Director
One Boston Place, Suite 3500                     Diane Kelleher
Boston, MA 02110                                 Brad P. Rosenberg
Tel: (617) 994-5700                                       Assistant Branch Directors
Fax: (617) 994-5701                              Elliott M. Davis
neil.mckittrick@ogletreedeakins.com                       Trial Attorney
patrick.curran@ogletreedeakins.com               Civil Division, Federal Programs Branch
anna.rao@ogletreedeakins.com                     U.S. Department of Justice
                                                 1100 L St. NW
Oren Sellstrom (BBO #569045)                     Washington, DC 20005
Lauren Sampson (BBO #704319)                     Phone: (202) 514-4336
Lawyers for Civil Rights                         Fax: (202) 616-8470
61 Batterymarch Street, 5th Floor                E-mail: elliott.m.davis@usdoj.gov
Boston, MA 02110
(617) 988-0609
lsampson@lawyersforcivilrights.org


Dated: November 2, 2020




                                             8
   Case 1:20-cv-11421-DPW-BMS-PBS Document 41 Filed 11/02/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                    /s/ Patrick M. Curran, Jr.
                                                    Patrick M. Curran, Jr.




                                                                                        44805457.1




                                               9
